104 F.3d 353
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Melvin ESTES-EL, Plaintiff-Appellant,v.STATE of New York, a person, et al., Defendants-Appellees.
No. 96-7436.
United States Court of Appeals, Second Circuit.
Nov. 25, 1996.

APPEARING FOR APPELLANT:  Melvin Estes-El, pro se, Jamaica, N.Y.
APPEARING FOR APPELLEES:  Dennis C. Vacco, N.Y. State Atty. Gen., New York, N.Y.
PRESENT:  NEWMAN, Chief Judge, CARDAMONE, and ALTIMARI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by appellant pro se and submitted by counsel for appellees.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Melvin Estes-El appeals pro se from the March 29, 1996, judgment, as amended on June 5, 1996, dismissing his suit against state judicial and prosecuting officials, based on the alleged improper issuance of an arrest warrant.  As the District Court correctly ruled, the defendants are protected by either judicial or prosecutor immunity, and some of the judicial officers are also without personal involvement in the matters alleged by appellant.  Moreover, his criminal case remains pending in state court.  See Younger v. Harris, 401 U.S. 37 (1971).  The suit was properly dismissed.